[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 28 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 29 
IN BANC.
REVERSED AS TO FIRST NATIONAL BANK; AFFIRMED AS TO UNITED STATES NATIONAL BANK. REHEARING DENIED.
The plaintiff First National Bank of Portland (Oregon) instituted this proceeding as an action in assumpsit against the defendants Lillian S. Noble and John C. Noble and the United States National Bank of Portland (Oregon). Plaintiff seeks restitution in the sum of $10,573.50, the amount of a cashier's check issued by the First National to the U.S. National. The U.S. National filed a bill in interpleader alleging that it was disinterested as between the parties and tendering the money into court. The interpleader was allowed and an order entered discharging the U.S. National of all liability. By assent of the parties, the case was tried below as a suit in equity. The *Page 30 
plaintiff prevailed against the defendants Noble who appeal.